     6:21-cv-00081-RAW Document 2 Filed in ED/OK on 04/15/21 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  EASTERN DISTRICT OF OKLAHOMA

MAIONG XIONG,                                )
                                             )
                     Petitioner,             )
                                             )
v.                                           )          CIV-21-081-RAW
                                             )
OKLAHOMA COUNTY, OK,                         )
                                             )
                     Respondent.             )

                                OPINION AND ORDER

       On March 15, 2021, Petitioner filed a petition for a writ of habeas corpus pursuant

to 28 U.S.C. § 2241, challenging the execution of her sentences in Oklahoma County

District Court Case No. CRF-2016-4165. She alleges she currently is on probation, and

her address is in Joplin, Missouri. Id.

       Petitioner states she is challenging the length of her probation. She asserts that in

2019, the Oklahoma Smart Justice Reform Act was rendered retroactive and should have

been applied to her sentences. She asks for modification of her sentences from ten years

to five years of probation, which she already has served, with expungement of her record.

       A § 2241 habeas petition must be filed in the district where the petitioner is

confined. Haugh v. Booker, 210 F.3d 1147, 1149 (10th Cir. 2000); Bradshaw v. Story, 86

F.3d 164, 166 (10th Cir. 1996). In Petitioner’s case, however, she has been released on

probation and lives in another state, and she has not shown any connection to the Eastern

District of Oklahoma. Because Petitioner’s state criminal proceedings occurred within

the territorial jurisdiction of the United States District Court for the Western District of
     6:21-cv-00081-RAW Document 2 Filed in ED/OK on 04/15/21 Page 2 of 2




Oklahoma, this Court finds this action should be transferred in the interest of justice to the

Western District. See 28 U.S.C. § 1631; 28 U.S.C. § 2241(d).

       ACCORDINGLY, this action is TRANSFERRED to the United States District

Court for the Western District of Oklahoma.

       IT IS SO ORDERED this 15th day of April 2021.




                                              2
